Citation Nr: 1421708	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to July 1997.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  The Veteran is unrepresented in this appeal.

A note in the file indicates that the Veteran failed to appear for his April 2014 Board hearing.

The reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1999 RO decision denied entitlement to service connection for a psychiatric disability, and in February 2002 and October 2006 the RO denied the Veteran's applications to reopen the claim of entitlement to service connection for a psychiatric disability.

2.  Evidence received subsequent to the October 2006 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision that denied the Veteran's application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the October 2006 RO decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim, any deficiency as to VA's duties to notify and assist, as to that issue are rendered moot.

A May 1999 RO decision denied service connection for a psychiatric disability, and in February 2002 and October 2006 the RO denied the Veteran's applications to reopen the claim of entitlement to service connection for psychiatric disability.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The Board notes that in its November 2009 decision the RO implicitly reopened the Veteran's claim of service connection for a psychiatric disability and denied the claim on the merits.  The question, however, of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, as such question goes to the Board's jurisdiction to adjudicate the underlying claim on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran asserts that his psychiatric disability is related to his service-connected disability.  Specifically, in records such as a December 2010 VA neuropsychiatric evaluation, the Veteran reported an increase in his anxiety due to medical problems such as his service-connected headaches.  In the same manner, a January 2011 VA neuropsychiatric evaluation noted chronic medical conditions on the Axis IV portion of that report.  This assertion concerning service connection for psychiatric disability on a secondary basis was not claimed by the Veteran at the time of the October 2006 RO decision and was not adjudicated on that basis in the October 2006 RO decision.  In fact, service connection for headaches was not granted until March 2013.

The Board finds that the Veteran's assertions that his service-connected disabilities cause him to have anxiety symptoms pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document current psychiatric disability raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the claim.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and, the claim is reopened.


REMAND

The Board observes that secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran has been granted service connection for headaches, coronary artery disease, hypertension, and residuals of a stroke associated with hypertension.  

While new and material evidence has been received to reopen the claim, whether the Veteran has psychiatric disability that is related to service or service-connected disability is a medical question and requires medical expertise. See Colvin v. Derwinksi, 1 Vet.App. 171, 175 (1991) (the Board may not substitute its own opinion for that of a medical expert). The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since October 10, 2013, and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his psychiatric disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current psychiatric disability other than PTSD that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to one of his service-connected disabilities, or (d) was aggravated (made worse) by any or all of his service-connected disabilities.

Rationale for all requested opinions must  be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative, if any, should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


